                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              JACKSONVILLE DIVISION



DAVID TERRENCE STEPHENS,

                    Plaintiff,

v.                                                      Case No. 3:18-cv-1272-J-39PDB

JOSEPH EDWARDS, WARDEN,

                Defendant.
_______________________________

                   ORDER OF DISMISSAL WITHOUT PREJUDICE
      Plaintiff David Terrence Stephens, an inmate of the Florida penal system, initiated

this action on October 30, 2018, by filing a “Motion for Emergency Injunction or/and

Motion for Emergency Preliminary Injunction” (Doc. 1; Motion) and a “Notice” of his

pending transfer (Doc. 2; Notice). Stephens did not submit a complaint.1 In the Motion,

Stephens seeks the entry of an injunction “to stop the only named warden defendant’s

official policy or unofficial custom of the good-ole-boy network where the only named

warden defendant allow [sic] guards to abuse or mistreat inmates.” Motion at 1. He seeks

an immediate order to “stop the harassment” and the “pattern of misconduct evidencing

the likelihood of imminent danger of serious physical injury.” Id. at 2. Stephens does not

state in his Motion why he is in “imminent danger of serious physical injury.” However, he

suggests that he fears the same fate as inmate Mario Valdes, citing the case Valdes v.


1  Stephens attempted to file the Motion and Notice in case number 3:18-cv-1187-J-
34JBT, as indicated by his writing the case number in the caption of each document. See
Motion at 1; Notice at 1. However, case number 3:18-cv-1187-J-34JBT was closed per a
dismissal order entered on October 18, 2018 (Doc. 4). Thus, the Motion and Notice were
filed as a new case.
Crosby, 390 F. Supp. 2d 1084 (M.D. Fla. 2005).2 He also seeks an order directing the

Warden to release him from solitary confinement and to stop his transfer to a different

state correctional facility. See Motion at 2. He states that he “really do[es] not like

confinement at all.” See id. at 3. He also asserts that he “believes he has been denied

due process with respect to his disciplinary hearing that resulted in his placement in

disciplinary confinement.” Id.

       In his Notice, Stephens states that he was placed in confinement on July 24, 2018,

after this Court sent a copy of a dismissal order in a different case initiated by him to the

Inspector General’s office. See Order (Doc. 12), Case No. 3:18-cv-813-J-39JBT (dated

July 18, 2018). According to Stephens, the Court “should have foreseen the harm” that

could result from sending the dismissal order to the Inspector General’s office. See Notice

at 3. Notably, Stephens does not say that he has suffered physical harm or injury. See id.

However, he accuses the correctional officers of being “wors[e] criminals than the

inmates” because they “hide behind the badge to commit their crimes . . . . they murder,

lie, cheat, steal, and so on.” Id.

       To the extent Stephens seeks entry of a preliminary injunction that would result in

his release from confinement or prevent his transfer, this Court may not grant such relief.

This Court has informed Stephens multiple times that it may not interfere with matters of

prison administration, including an inmate’s custody status or location of confinement.

See Orders (Docs. 21, 24, 29, 35), Case No. 3:18-cv-813-J-39JBT. He has also been



2 According to the order Stephens cites, Mario Valdes “died after having been beaten [by
prison guards] at Florida State Prison.” See Valdes, 390 F. Supp. 2d at 1086. Stephens
is not housed at Florida State Prison. He is housed at New River Correctional Institution.
See Motion at 1.

                                             2
informed that serving time in disciplinary confinement does not implicate a constitutionally

protected liberty interest sufficient to support a due process claim unless the confinement

imposes “an atypical and significant hardship on the inmate in relation to the ordinary

incidents of prison life.” See Order (Doc. 29), Case No. 3:18-cv-813-J-39JBT (quoting

Sandin v. Conner, 515 U.S. 472, 484 (1995)).

       Moreover, the Court finds that injunctive relief is not warranted. Stephens’ Motion

was not filed in compliance with this Court’s Local Rules. For example, a motion seeking

injunctive relief “must be supported by allegations of specific facts shown in [a] verified

complaint or accompanying affidavits . . . .” Rule 4.05(b)(2), Local Rules, United States

District Court for the Middle District of Florida. Stephens has not filed a verified complaint

or affidavits. Stephens also has failed to carry his burden of persuasion as to the four

elements required for entry of a preliminary injunction. See McDonald’s Corp. v.

Robertson, 147 F.3d 1301, 1306 (11th Cir. 1998).

                     A preliminary injunction is an “extraordinary and drastic
              remedy.” McDonald’s Corp. v. Robertson, 147 F.3d 1301,
              1306 (11th Cir. 1998) (quoting All Care Nursing Serv., Inc. v.
              Bethesda Mem’l Hosp., Inc., 887 F.2d 1535, 1537 (11th Cir.
              1989)). To secure an injunction, a party must prove four
              elements: (1) a substantial likelihood of success on the merits;
              (2) irreparable injury absent an injunction; (3) the injury
              outweighs whatever damage an injunction may cause the
              opposing party; and (4) an injunction is not adverse to the
              public interest. Id.

Citizens for Police Accountability Political Comm. v. Browning, 572 F.3d 1213, 1217 (11th

Cir. 2009) (per curiam); Keister v. Bell, 879 F.3d 1282, 1287-88 (11th Cir. 2018).

       Not only is Stephens’ filing insufficient to warrant injunctive relief, to the extent he

is attempting to raise claims regarding his conditions of confinement, he has not filed a

civil rights complaint form. The Court has approved the use of a civil rights complaint form

                                              3
for cases filed by prisoners pursuant to 42 U.S.C. § 1983. The form requires a plaintiff to

include detailed information regarding the defendants he intends to sue, the plaintiff’s

litigation history, a statement of the plaintiff’s claims and facts, and the relief the plaintiff

requests. Here, Stephens has not filed a complaint, nor has he provided the Court with

all of the information required by the civil rights complaint form. If Stephens chooses to

file a civil rights complaint, he may do so on the proper form, submit a copy of the form

for each defendant, and submit the filing fee.3

       For the foregoing reasons, this case will be dismissed without prejudice to

Stephens’ right to initiate a civil rights action to address any allegedly unconstitutional

conditions of his confinement, if he elects to file one.

       Accordingly, it is

       ORDERED:

       1.         Stephens’ Motion for injunctive relief (Doc. 1) is DENIED.

       2.         This case is hereby DISMISSED without prejudice.

       3.         The Clerk shall enter judgment dismissing this case without prejudice and

close the file.

       DONE AND ORDERED at Jacksonville, Florida, this 1st day of November, 2018.




3Stephens may not proceed in forma pauperis because he has been designated a three-
strikes litigant under 28 U.S.C. § 1915(g). See Order (Doc. 4), Case No. 3:18-cv-1187-J-
34JBT. In fact, Plaintiff has initiated over 50 civil rights cases and has been informed
numerous times that he is a three-strikes litigant. See id. at 2 n.1.
                                                4
Jax-6
c:    David Terrence Stephens, #0529682




                                      5
